Judge Robertson
delivered the opinion of the Court.
It seems to the court that the judgment in this case having been rendered, on a note for “current paper” for a larger sum than the nominal amount of the note, it is, therefore erroneous. It would have been better too, although, perhaps, not indispensable, that the judgment should have been for Kentucky or commonwealth’s bank paper, thereby giving the debtors the election to pay either, as the contract might have been discharged in either.
Judgment reversed and cause remanded, that the judgment may be entered correctly.